PER CURIAM.
This is an appeal by defendant from a decree in an infringement suit based on claims 1, 2, and 3 of letters patent No. 1,580,651, of Eugene V. Daily, for a gas-fired radiator, issued April 13,1926, on an application filed August 28, 1922, and owned by the plaintiff. After hearing, the court below, in an opinion printed in 37 F.(2d) 611, found claims 1, 2, and 3 of the Daily patent valid and infringed by the defendant after fully considering every phase of the ease. There is nothing we can add to Judge Thomson’s clear and convincing opinion. We therefore adopt it as expressing our views and affirm the decree of the court below.